Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1-20 were previously pending. Claims 17-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Claims 1, 3, 5, 9-10 and 14 are amended.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Application KR10-2019-0080129 dated 07/03/2019 and applicant has filed a certified copy of this Korean application on 01/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of lift pins includes: a lift pin..., a flexure…”. It is not clear if combination of the lift pins have one lift pin that includes a lift pin..., a flexure…; or each of the plurality of lift pins includes: a lift pin..., a flexure…For the purpose of this examination and based on drawings, examiner has interpreted the above limitation to be --each of the plurality of lift pins includes: a lift pin..., a flexure…---.
Claims 2-8 are rejected due to dependency on rejected claim 1.
Claim 9 recites “the plurality of lift pins includes: a lift pin..., a flexure…”. It is not clear if combination of the lift pins have one lift pin that includes a lift pin..., a flexure…; or each of the plurality of lift pins includes: a lift pin..., a flexure…For the purpose of this examination and based on drawings, examiner has interpreted the above limitation to be --each of the plurality of lift pins includes: a lift pin..., a flexure…---.
Claims 10-16 are rejected due to dependency on rejected claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yu et al. (US Publication No. 2010/0032096) hereinafter Yu.
Regarding claim 9, Yu teaches a substrate processing apparatus (par. 0024: “wafer fabrication processes and apparatus”, “CVD processing apparatus”, “rapid thermal process (RTP)”) including: a chamber; a chuck (substrate base 30) disposed in the chamber (par. 0023: “when holding apparatus 20 is used in a plasma reactor chamber, such as a plasma enhanced CVD (PECVD) tool”), the chuck including a plurality of pin holes (through holes 32); a plurality of lift pins (lift pins 28) positioned to rise and fall through the plurality of pin holes (see Figs. 2A-4B); a lift plate (lift table 40) configured to raise and lower the plurality of lift pins (par. 0022), wherein each of the plurality of lift pins includes: a first lift pin having a rod shape, the first lift pin being configured to move up and down within a pin hole of the plurality of pin holes (see Figs. 2A-4B), and a flexure (elastic spring 24) coupled to a lower portion of the first lift pin and positioned between the chuck and the lift plate.

    PNG
    media_image1.png
    550
    859
    media_image1.png
    Greyscale

Regarding claim 15, Yu teaches the flexure comprises a spring structure (elastic spring 24 shown above).
Claims 9, 12 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yudovsky (US Publication No. 2016/0099166).
Regarding claim 9, Yudovsky teaches a substrate processing apparatus including: a chamber; a chuck (susceptor 130) disposed in the chamber (par. 0008: “processing chamber”), the chuck including a plurality of pin holes (through holes from which lift pins 200 pass through); a plurality of lift pins (200) positioned to rise and fall through the plurality of pin holes (par. 0050); a lift plate (lift plate comprises lift 270 and sleeve 210) configured to raise and lower the plurality of lift pins (par. 0067 and Figs. 11A-11C), wherein each of the plurality of lift pins includes: a first lift pin having a rod shape, the first lift pin being configured to move up and down within a pin hole of the plurality of pin holes (par. 0067 and Figs. 11A-11C), and a flexure (spring 220) coupled to a lower portion of the first lift pin and positioned between the chuck and the lift plate.

    PNG
    media_image2.png
    560
    756
    media_image2.png
    Greyscale

Regarding claim 12, Yudovsky teaches the lift plate further includes a stopper groove (sleeve 210) corresponding to the pin hole, and wherein the flexure is configured to be inserted into the stopper groove.
Regarding claim 16, Yudovsky teaches (reproduced and annotated Figs. 11A-11B above) the flexure comprises a cylindrical structure (generally cylindrical shaped), and the cylindrical structure includes a plurality of cutout parts in the X-axis (inside the coil), Y-axis (between coils), and oblique (inside the coil) directions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky in view of Oki et al. (US Publication No. 2016/0281263) hereinafter Oki.
Regarding claim 13, Yudovsky teaches the pin hole includes an upper side and a lower side and the upper side includes a funnel-shaped recess (see opening 232); but does not show each of the lower side including a funnel-shaped recess.Oki teaches a substrate processing apparatus with chamfers 1250, 1252 (funnel-shaped recesses) on the upper side and the lower side of the susceptor 302 (see Fig. 12H) to aid strengthening the susceptor by preventing crack formation (par. 0097).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate funnel-shaped recesses of Oki in pin holes of apparatus of Yudovsky. Doing so would strengthen the susceptor by preventing crack formation.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 would be allowable for disclosing “a flexure coupled to a lower portion of the first lift pin and positioned between the chuck and the lift plate”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 are Hosaka (US Publication No. 2017/0301579) and Yu.Hosaka teaches (reproduced and annotated Fig. 3 below) a substrate processing apparatus (plasma processing apparatus 10) including: a chuck (14) including a plurality of pin holes; a plurality of lift pins positioned to rise and fall through the plurality of pin holes; and a lift plate (20) configured to raise and lower the plurality of lift pins, wherein each of the plurality of lift pins includes: a lift pin having a rod shape configured to move up and down in a pin hole of the plurality of pin holes, a flexure (24) coupled to a lower portion of the lift pin, a weight body (18a) positioned underneath the lift plate, and a weight string connecting the flexure and the weight body, wherein the lift plate includes a string hole through which the weight string passes through; but in apparatus of Hosaka the flexure is below both the lift plate and the chuck.
    PNG
    media_image3.png
    645
    757
    media_image3.png
    Greyscale
In device of Yu the flexure 24 is between the lift plate and the chuck, but does not teach the claimed weight body and the weight string.
Claims 2-8 would be allowable due to dependency on allowable claim 1.
Claims 10 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.The closest prior art to the claimed invention of claim 10 and 14 are Hosaka and Yu.But these references do not teach the claimed metal and magnet and the guide portion.
Claim 11 would be allowable due to dependency on allowable claim 10.
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HA et al. (US2019/0035671) teaches the claimed lift pins, lift plate, chuck and flexure of claim 9.
    PNG
    media_image4.png
    384
    498
    media_image4.png
    Greyscale

Kim et al. (US2008/0134814) teaches the claimed lift pins, lift plate, chuck and flexure of claim 9.
    PNG
    media_image5.png
    483
    506
    media_image5.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723